Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00335-CR

                                  Raymond Alexander AGUILAR, Jr.,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-20-0739
                               Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 15, 2021

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on November 11, 2020. Because appellant did not file a

motion for new trial, appellant’s notice of appeal was due to be filed on December 17, 2020. TEX.

R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on January

1, 2021. TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until August 10, 2021.

           “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.

State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if filed

within thirty days after the day sentence is imposed or suspended, or within ninety days after
                                                                                     04-21-00335-CR


sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.

26.2(a)(1)).

        Because it appeared this court lacked jurisdiction over this appeal, on August 18, 2021, we

ordered appellant to show cause in writing no later than September 1, 2021 why this appeal should

not be dismissed for lack of jurisdiction. Appellant has not responded. This appeal is dismissed for

lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-